Case 5:20-cv-05163-TLB Document 4-3        Filed 09/02/20 Page 1 of 24 PageID #: 83




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF ARKANSAS
                          FAYETTEVILLE DIVISION


 BONNIE HEATHER MILLER, and THE
 LEAGUE OF WOMEN VOTERS OF
 ARKANSAS

                    Plaintiffs,
                                           Case No. 5:20-cv-05163
                    v.
                                           Hon. Timothy L. Brooks
 JOHN THURSTON, in his official capacity
 as Secretary of State of Arkansas,

                    Defendant.


        BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY
                              INJUNCTION




                                   EXHIBIT C
     Declaration of Stephanie Robichaux Matthews dated September 2, 2020
Case 5:20-cv-05163-TLB Document 4-3                 Filed 09/02/20 Page 2 of 24 PageID #: 84




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


  BONNIE HEATHER MILLER, and THE
  LEAGUE OF WOMEN VOTERS OF
  ARKANSAS

                         Plaintiffs,
                                                    Case No. _______________________
                         v.

  JOHN THURSTON, in his official capacity
  as Secretary of State of Arkansas,

                         Defendant.


               DECLARATION OF STEPHANIE ROBICHAUX MATTHEWS

    I, Stephanie Robichaux Matthews, am over the age of 18 and fully competent to make the

 following declaration. The facts in this declaration are based on my personal knowledge. If

 called upon as a witness, I would testify to these facts. Under penalty of perjury, I declare and

 state the following:


    1. My name is Stephanie Robichaux Matthews and I reside at 720 Hall Drive, Little Rock,

        AR 72205. I am a registered voter in the state of Arkansas.

    2. I am the Campaign Manager of Open Primaries Arkansas ballot question committee and

        have held that role since July 1, 2020. Attached as Exhibit 1 is a true and correct copy of

        the Ballot Question Committee Statement of Organization for Open Primaries Arkansas.

    3. On July 6, 2020 AVF filed the following documents with the Secretary of State’s
Case 5:20-cv-05163-TLB Document 4-3                 Filed 09/02/20 Page 3 of 24 PageID #: 85




            a. The OPA Receipt for Initiative or Referendum Petition. Attached as Exhibit 2 is a

                true and correct copy of the Receipt for Initiative or Referendum Petition for the

                OPA Petition.

            b. An affidavit that I swore certifying that the OPA Petition included 94,913

                signatures spanning 15,917 petition parts. Attached as Exhibit 3 is a true and correct

                copy of the OPA Signature Count Affidavit.

            c. An unsworn certification signed by me as to paid canvassers. Attached as Exhibit

                4 is a true and correct copy of the OPA Paid Canvasser Certification.

            d. A final list of all the paid canvassers that circulated the OPA Petition. Attached as

                Exhibit 5 is a true and correct copy of the OPA Paid Canvasser List.

            e. the original signed ballot petitions referred to in the Signature Count Affidavit for

                the OPA Petition.

    2. On August 20, 2020 I submitted an additional 59,179 original signed ballot petitions in

        support of the OPA Petition along with another Signature Count Affidavit certifying that

        fact.



 I declare under penalty of perjury that the foregoing statements are true and correct. Executed on

 __09/01/2020_____________, by




                                  ______________________________________________
 Stephanie Robichaux Matthews
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 4 of 24 PageID #: 86




                                                                         1
Case 5:20-cv-05163-TLB Document 4-3          Filed 09/02/20 Page 5 of 24 PageID #: 87




 Open Primaries Arkansas will advocate for a constitutional amendment requiring open
 primary elections and instant runoff general elections in Arkansas, and oppose any
 efforts in opposition.
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 6 of 24 PageID #: 88




                                                                          2
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 7 of 24 PageID #: 89




                                                                         3
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 8 of 24 PageID #: 90
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 9 of 24 PageID #: 91




                                                                                 5
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 10 of 24 PageID #: 92
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 11 of 24 PageID #: 93
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 12 of 24 PageID #: 94
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 13 of 24 PageID #: 95
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 14 of 24 PageID #: 96
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 15 of 24 PageID #: 97
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 16 of 24 PageID #: 98
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 17 of 24 PageID #: 99
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 18 of 24 PageID #: 100
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 19 of 24 PageID #: 101
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 20 of 24 PageID #: 102
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 21 of 24 PageID #: 103
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 22 of 24 PageID #: 104
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 23 of 24 PageID #: 105
Case 5:20-cv-05163-TLB Document 4-3   Filed 09/02/20 Page 24 of 24 PageID #: 106
